 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN JUSTIN BROWNLEE,                          No. 2:21-CV-0610-JAM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    J. OVERSTREET, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Pending before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 8.

19   The Court has granted Plaintiff’s motion by separate order.

20                  To:     The California Department of Corrections and Rehabilitation
                            1515 S Street, Sacramento, California 95814:
21

22                  Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action. In

23   addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to make

24   monthly payments in the amount of twenty percent of the preceding month’s income credited to

25   Plaintiff’s inmate trust account. The agency referenced above is required to send to the Clerk of the

26   Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate trust account each

27   time the amount in the account exceeds $10.00, until the statutory filing fee of $350.00 is paid in

28   full. See 28 U.S.C. § 1915(b)(2).
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 8) is

 3   granted by separate order;

 4                  2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

 5   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

 6                  3.      The director of the agency referenced above, or a designee, shall collect from

 7   Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions of 28

 8   U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment to be

 9   clearly identified by the name and number assigned to this action;

10                  4.      Thereafter, the director of the agency referenced above, or a designee, shall

11   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

12   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

13   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

14   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

15   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such payments

16   to be clearly identified by the name and number assigned to this action;

17                  5.      The Clerk of the Court is directed to serve a copy of this order and a copy of

18   Plaintiff's signed in forma pauperis affidavit to the address shown above; and

19                  6.      The Clerk of the Court is further directed to serve a copy of this order on the

20   Financial Department of the Court.
21

22          Dated: May 6, 2021
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        2
